Exhibit 10.1

AMENDED AND RESTATED STOCK INCENTIVE PLAN

OF VICAL INCORPORATED

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted on October 14, 1992. The Plan was amended and restated
effective as of January 7, 1993, was amended and restated effective as of
December 4, 1996, was amended and restated effective March 11, 1998, was amended
and restated effective March 2, 1999, was amended and restated effective May 30,
2001, was amended and restated effective June 14, 2002, was amended and restated
effective May 21, 2003, was amended and restated effective May 10, 2004, was
amended and restated effective March 30, 2006, was amended and restated
effective May 19, 2006, was amended and restated effective May 23, 2007, was
amended and restated effective March 26, 2009, was amended effective May 24,
2010 and was amended and restated effective May 25, 2010.

The purpose of the Plan is to offer Employees an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by purchasing Shares of the Company’s Stock. The Plan provides both
for the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include NSOs as well as ISOs intended
to qualify under Section 422 of the Code.

The Plan is intended to comply in all respects with Rule 16b-3 (or its
successor) under the Exchange Act and shall be construed accordingly.

SECTION 2. DEFINITIONS.

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(b) “Change in Control” shall mean the occurrence of either of the following
events:

(i) A change in the composition of the Board of Directors, as a result of which
fewer than one-half of the incumbent directors are directors who either:

(A) Had been directors of the Company 24 months prior to such change; or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the directors who had been directors
of the Company 24 months prior to such change and who were still in office at
the time of the election or nomination; or (ii) Any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) by the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 50 percent or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); except that any
change in the relative beneficial ownership of the Company’s securities by any
person resulting solely from a reduction in the aggregate number of outstanding
shares of Base Capital Stock, and any decrease thereafter in such person’s
ownership of securities, shall be disregarded until such person increases in any
manner, directly or indirectly, such person’s beneficial ownership of any
securities of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean a committee of the Board of Directors, as described
in Section 3(a).

(e) “Common-Law Employee” means an individual paid from W-2 Payroll of the
Company or a Subsidiary. If, during any period, the Company (or a Subsidiary, as
applicable) has not treated an individual as a Common-Law Employee and, for that
reason, has not withheld employment taxes with respect to him or her, then that
individual shall not be an Employee for that period, even if any person, court
of law or government agency determines, retroactively, that individual is or was
a Common-Law Employee during all or any portion of that period.



--------------------------------------------------------------------------------

(f) “Company” shall mean Vical Incorporated, a Delaware corporation.

(g) “Employee” shall mean (i) any individual who is a Common-Law Employee of the
Company or of a Subsidiary or (ii) an Outside Director and (iii) a consultant or
adviser who provides services to the Company or a Subsidiary as an independent
contractor. Service as an Outside Director or as an independent contractor shall
be considered employment for all purposes of the Plan except as provided in
Section 4(b).

(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(i) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an option, as specified by the Committee in the applicable
Stock Option Agreement.

(j) “Fair Market Value” shall mean the market price of Stock, determined by the
Committee as follows:

(i) If Stock was traded over-the-counter on the date in question then the Fair
Market Value shall be equal to the mean between the last reported representative
bid and asked prices quoted for such date by the principal automated
inter-dealer quotation system on which Stock is quoted;

(ii) If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date; and

(iii) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate. Whenever possible, the determination of Fair Market Value by
the Committee shall be based on the prices reported in the Western Edition of
THE WALL STREET JOURNAL. Such determination shall be conclusive and binding on
all persons.

(k) “Incentive Stock Option” or “ISO” shall mean an employee incentive stock
option described in Section 422(b) of the Code.

(l) “Nonstatutory Option” or “NSO” shall mean an employee stock option not
described in Sections 422(b) or 423(b) of the Code.

(m) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

(n) “Option” shall mean an ISO or NSO granted under the Plan and entitling the
holder to purchase Shares.

(o) “Optionee” shall mean an individual who holds an Option.

(p) “Outside Director” shall mean a member of the Board of Directors who is not
a Common-Law Employee of the Company or of a Subsidiary.

(q) “Plan” shall mean this Stock Incentive Plan of Vical Incorporated, formerly
the 1992 Stock Plan of Vical Incorporated.

(r) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(s) “Service” shall mean service as an Employee.

(t) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 9 (if applicable).

(u) “Stock” shall mean the Common Stock ($.01 par value) of the Company.

(v) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee, which contains the terms, conditions and restrictions pertaining to
the Optionee’s Option.

(w) “Stock Purchase Agreement” shall mean the agreement between the Company and
an Offeree who acquires Shares under the Plan, which contains the terms,
conditions and restrictions pertaining to the acquisition of such Shares.



--------------------------------------------------------------------------------

(x) “Subsidiary” shall mean any corporation if the Company and/or one or more
other Subsidiaries own not less than 50 percent of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

(y) “Total and Permanent Disability” shall mean that the Optionee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

(z) “W-2 Payroll” shall mean whatever mechanism or procedure that the Company or
a Subsidiary utilizes to pay any individual which results in the issuance of a
Form W-2 to the individual. “W-2 Payroll” does not include any mechanism or
procedure which results in the issuance of any form other than a Form W-2 to an
individual, including, but not limited to, any Form 1099 which may be issued to
an independent contractor, an agency employee or a consultant. Whether a
mechanism or procedure qualifies as a “W-2 Payroll” shall be determined in the
absolute discretion of the Company (or Subsidiary, as applicable), and the
Company or Subsidiary determination shall be conclusive and binding on all
persons.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Committee.
Except as provided below, the Committee shall consist exclusively of directors
of the Company, who shall be appointed by the Board. In addition, the
composition of the Committee shall satisfy:

(i) Such requirements, if any, as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and

(ii) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

The Board may act on its own behalf with respect to Outside Directors and may
also appoint one or more separate committees composed of one or more officers of
the Company, who need not be directors of the Company and who need not satisfy
the foregoing requirements, who may administer the Plan with respect to
Employees who are not “covered employees” under Section 162(m)(3) of the Code
and who are not required to report pursuant to Section 16(a) of the Exchange
Act.

(b) Committee Responsibilities. The Committee shall (i) select the Employees who
are to receive Options and other rights to acquire shares under the Plan,
(ii) determine the type, number, vesting requirements and other features and
conditions of such Options or other rights, (iii) interpret the Plan and
(iv) make all other decisions relating to the operation of the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

SECTION 4. ELIGIBILITY.

(a) General Rules. Only Employees (including, without limitation, independent
contractors who are not members of the Board) shall be eligible for designation
as Optionees or Offerees by the Committee.

(b) Incentive Stock Options. Only Employees who are Common-Law Employees of the
Company or a Subsidiary shall be eligible for the grant of ISOs. In addition, an
Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or any of its Subsidiaries shall not
be eligible for the grant of an ISO unless the requirements set forth in
Section 422(c)(5) of the Code are satisfied.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares which may be
issued under the Plan (upon exercise of Options or other rights to acquire
Shares) shall not exceed 12,700,000 Shares (subject to adjustment pursuant to
Section 9). Of the



--------------------------------------------------------------------------------

Shares available hereunder, no more than 30% in the aggregate shall be available
with respect to Outside Directors, subject to adjustment pursuant to Section 9.
The number of Shares that are subject to Options or other rights outstanding at
any time under the Plan shall not exceed the number of Shares that then remain
available for issuance under the Plan. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan. Notwithstanding any other provision of the Plan, no
Employee shall receive a grant of more than 1,300,000 Shares in any calendar
year; provided that Shares subject to awards which are not Options and which do
not vest upon the satisfaction of performance goals shall be excluded from such
limitation.

(b) Additional Shares. In the event that any outstanding option or other right
for any reason expires or is canceled or otherwise terminated, the Shares
allocable to the unexercised portion of such Option or other right shall again
be available for the purposes of the Plan. In the event that Shares issued under
the Plan are reacquired by the Company pursuant to any forfeiture provision,
right of repurchase or right of first refusal, such Shares shall again be
available for the purposes of the Plan, provided, however, that no such
reacquired Shares may be used for the grant of an ISO.

SECTION 6. TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Stock Purchase Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an option) shall be evidenced by a Stock Purchase
Agreement between the Offeree and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions which are not inconsistent with the Plan and
which the Committee deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.

(b) Duration of Offers and Non-Transferability of Rights. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Offeree within 30 days after the grant of such right was
communicated to the Offeree by the Committee. Such right shall not be
transferable and shall be exercisable only by the Offeree to whom such right was
granted.

(c) Purchase Price. The Purchase Price of Shares to be offered under the Plan
shall not be less than the par value of such Shares. Subject to the preceding
sentence, the Purchase Price shall be determined by the Committee in its sole
discretion. The Purchase Price shall be payable in a form described in
Section 8.

(d) Withholding Taxes. As a condition to the purchase of Shares, the Offeree
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such purchase. The Committee may permit the Offeree to
satisfy all or part of his or her tax obligations related to such Shares by
having the Company withhold a portion of any Shares that otherwise would be
issued to him or her or by surrendering any Shares that previously were acquired
by him or her. The Shares withheld or surrendered shall be valued at their Fair
Market Value on the date when taxes otherwise would be withheld in cash. The
payment of taxes by assigning Shares to the Company, if permitted by the
Committee, shall be subject to such restrictions as the Committee may impose,
including any restrictions required by rules of the Securities and Exchange
Commission.

(e) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any restrictions that
may apply to holders of Shares generally.

(f) Effect of Change in Control. The Committee may set forth in an Offeree’s
Stock Purchase Agreement, or in any subsequent written agreement between the
Company and the Offeree, terms upon which the Shares shall become fully vested
on an accelerated basis in the event that a Change in Control occurs with
respect to the Company; provided, however, that in the absence of any such
terms, no such acceleration shall occur with respect to the Shares.



--------------------------------------------------------------------------------

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 9.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price shall in no event be less than 100% of
the Fair Market Value of a Share on the date of grant (except as a higher
percentage may be required by Section 4(b)). Subject to the preceding sentence,
the Exercise Price under any Option shall be determined by the Committee at its
sole discretion. The Exercise Price shall be payable in a form described in
Section 8.

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option. The Committee
may permit the Optionee to satisfy all or part of his or her tax obligations
related to the Option by having the Company withhold a portion of any Shares
that otherwise would be issued to him or her or by surrendering any Shares that
previously were acquired by him or her. Such Shares shall be valued at their
Fair Market Value on the date when taxes otherwise would be withheld in cash.
The payment of taxes by assigning Shares to the Company, if permitted by the
Committee, shall be subject to such restrictions as the Committee may impose,
including any restrictions required by rules of the Securities and Exchange
Commission.

(e) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. The vesting of any
Option shall be determined by the Committee at its sole discretion. A Stock
Option Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, Total and Permanent Disability, retirement or other events.

(f) Effect of Change in Control. The Committee may set forth in an Optionee’s
Stock Option Agreement, or in any subsequent written agreement between the
Company and the Optionee, terms upon which the Option grant shall become
exercisable on an accelerated basis n the event that a Change in Control occurs
with respect to the Company provided, however, that in the absence of any such
terms, no such acceleration shall occur with respect to the Option.

(g) Term. The Stock Option Agreement shall specify the term of the Option. The
term shall not exceed 10 years from the date of grant, except as otherwise
provided in Section 4(b). Subject to the preceding sentence, the Committee at
its sole discretion shall determine when an Option is to expire.

(h) Non-Transferability. An option granted under the Plan shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law, except as approved by the Committee. Notwithstanding the
foregoing, ISOs may not be transferable. However, this Section 7 shall not
preclude an Optionee from designating a beneficiary who will receive any
outstanding Options in the event of the Optionee’s death, nor shall it preclude
a transfer of Options by will or by the laws of descent and distribution.

(i) Termination of Service (except by death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Option(s) shall, except to the extent determined by the Committee, expire on the
earliest of the following occasions:

(i) The expiration date determined pursuant to Subsection (g) above;



--------------------------------------------------------------------------------

(ii) The date 90 days (or such longer or shorter period as provided in
Optionee’s Stock Option Agreement) after the termination of the Optionee’s
Service for any reason other than Total and Permanent Disability; or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Total and Permanent Disability.

The Optionee may exercise all or part of the Optionee’s Option(s) at any time
before the expiration of such Option(s) under the preceding sentence, but only
to the extent that such Option(s) had become exercisable before the Optionee’s
Service terminated. The balance of such Option(s) shall lapse when the
Optionee’s Service terminates. In the event that the Optionee dies after the
termination of the Optionee’s Service but before the expiration of the
Optionee’s Option(s), all or part of such Option(s) may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Option(s) directly from the Optionee by
bequest, beneficiary designation or inheritance, but only to the extent that
such Option(s) had become exercisable before the Optionee’s Service terminated.

(j) Leaves of Absence. For purposes of Subsection (i) above, Service shall,
except to the extent determined by the Committee, be deemed to continue while
the Optionee is on military leave, sick-leave or other bona fide leave of
absence (as determined by the Committee). The foregoing notwithstanding, in the
case of an ISO granted under the Plan, Service shall not be deemed to continue
beyond the first 90 days of such leave, unless the Optionee’s reemployment
rights are guaranteed by statute or by contract.

(k) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Option(s) shall, except to the extent determined by the
Committee, expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (g) above; or

(ii) The date six months (or such longer or shorter period as provided in
Optionee’s Stock Option Agreement) after the Optionee’s death.

All or part of the Optionee’s Option(s) may be exercised at any time before the
expiration of such Option(s) under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Option(s) directly from the Optionee by bequest, beneficiary designation or
inheritance, but only to the extent that such Option(s) had become exercisable
before the Optionee’s death. The balance of such Option(s) shall lapse when the
Optionee dies.

(l) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person is entitled, pursuant to the terms of such
Option, to receive such Shares. No adjustments shall be made, except as provided
in Section 9.

(m) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Committee may modify, extend or assume outstanding Options;
provided that the Committee may not (i) amend the Exercise Price of outstanding
Options granted by the Company, (ii) accept the cancellation of outstanding
Options granted by the Company in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price or (iii) accept in return for cash payments the cancellation of
outstanding Options granted by the Company having an Exercise Price greater than
the then existing Fair Market Value. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, impair the
Optionee’s rights or increase the Optionee’s obligations under such Option.

(n) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any restrictions that may
apply to holders of Shares generally.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Subsections
(b), (c), (d) and (e) below. The foregoing notwithstanding, no portion of the
Exercise Price or Purchase Price (as the case may be) of Shares issued under the
Plan may be paid with a promissory note.



--------------------------------------------------------------------------------

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part with Shares which have already been owned by
the Optionee or the Optionee’s representative for more than six months and which
are surrendered to the Company in good form for transfer. Such Shares shall be
valued at their Fair Market Value on the date when the new Shares are purchased
under the Plan.

(c) [Reserved].

(d) Exercise/Sale. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company in payment of all or part of the Exercise Price and any withholding
taxes.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by the delivery (on a form prescribed by the
Company) of an irrevocable direction to pledge Shares to a securities broker or
lender approved by the Company, as security for a loan, and to deliver all or
part of the loan proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

SECTION 9. ADJUSTMENT OF SHARES.

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock into a lesser
number of Shares, a recapitalization, a spinoff, a reclassification or a similar
occurrence, the Committee shall make appropriate adjustments in one or more of
(i) the number of Shares available for future grants under Section 5a, (ii) the
number of Shares covered by each outstanding Option or (iii) the Exercise Price
under each outstanding Option.

(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, outstanding Options shall be subject to the agreement
of merger or consolidation. Such agreement may provide for the assumption of
outstanding Options by the surviving corporation or its parent or for their
continuation by the Company (if the Company is the surviving corporation). In
the event the Company is not the surviving corporation and the surviving
corporation will not assume the outstanding Options, the agreement of merger or
consolidation may provide for payment of a cash settlement for exercisable
options equal to the difference between the amount to be paid for one Share
under such agreement and the Exercise Price and for the cancellation of Options
not exercised or settled, in either case without the Optionees’ consent.

(c) Reservation of Rights. Except as provided in this Section 9, an Optionee or
Offeree shall have no rights by reason of (i) any subdivision or consolidation
of shares of stock of any class, (ii) the payment of any dividend or (iii) any
other increase or decrease in the number of shares of stock of any class. Any
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

SECTION 10. SECURITIES LAWS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares comply with (or are exempt from) all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchanges on which the
Company’s securities may then be listed.

SECTION 11. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason.



--------------------------------------------------------------------------------

SECTION 12. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall become effective as
of the date indicated herein. The Plan shall terminate automatically 10 years
after its amendment and restatement by the Board of Directors to read as set
forth herein and may be terminated on any earlier date pursuant to Subsection
(b) below.

(b) Right to amend or Terminate the Plan. The Board of Directors may at any time
and for any reason, amend, suspend or terminate the Plan. An amendment of the
Plan shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations and rules, including the rules
of any applicable exchange.

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon (i) the exercise of an
Option granted prior to such termination or (ii) the issuance of Shares pursuant
to a Stock Purchase Agreement executed prior to such termination. The
termination of the Plan, or any amendment thereof, shall not affect any Share
previously issued or any Option previously granted under the Plan.

SECTION 13. EXECUTION.

To record the amendment and restatement of the Plan by the Board of Directors,
effective May 25, 2010, the Company has caused its authorized officer to execute
the same.

 

VICAL INCORPORATED By:  

/s/ Vijay B. Samant